Citation Nr: 1743295	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-08 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for varicose veins of the right lower extremity.


REPRESENTATION

Veteran represented by:	Larry Shuh, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel
INTRODUCTION

The Veteran served on active duty from January 1974 to October 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2015, the Veteran was afforded a hearing before a Veterans Law Judge (VLJ) who is no longer with the Board.  In July 2017, the Veteran was notified that he is entitled to another hearing.  See 38 U.S.C.A. § 7107 (c) (West 2014).  The Veteran responded that he did not wish another hearing on this appeal.  A transcript of the June 2015 hearing is of record.

In August 2015, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to a total disability rating based on individual unemployability were remanded by the Board in August 2015 and subsequently granted by the RO in an August 2016 rating decision.  Therefore, those issues are no longer before the Board.  

The issues of entitlement to service connection for a left hip disability and chronic disability to account for incontinence were denied in a February 2015 rating decision, and the Veteran has perfected his appeal.  However on his May 2017 VA Form 9, he requested a hearing before a VLJ via videoconference, and those issues are awaiting the scheduling of that hearing.  Therefore, the Board does not have jurisdiction to adjudicate those issues at this time.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
FINDING OF FACT

The Veteran's varicose veins of the right lower extremity are manifested by symptoms of edema, and pain, aching, and fatigue after prolonged standing and walking.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for varicose veins of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record also reflects that all available pertinent treatment records have been obtained, to include the Veteran's service treatment records and post-service VA treatment records.  No other outstanding, existing evidence that could be obtained to substantiate the claims has been identified.  The Board is also unaware of any such evidence.  In addition, the Veteran was afforded the necessary VA examinations.  

 Accordingly, the Board will address the merits of the claim.  

II. Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).

The Veteran's right lower extremity varicose vein disability is rated as 20 percent disabling, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7120, which provides that varicose veins with findings of persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, are rated 20 percent disabling.  Varicose veins with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, are rated 40 percent disabling.  Varicose veins with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, are rated 60 percent disabling.  Varicose veins with findings of massive board-like edema with constant pain at rest are rated 100 percent disabling.  A Note to Diagnostic Code 7120 provides that these ratings are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be rated separately and combined, using the bilateral factor, if applicable.  38 C.F.R. 
§§ 4.25, 4.26, 4.104.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III. Analysis

The Veteran was afforded three VA examinations to assess the severity of his varicose veins, in December 2009, December 2011, and April 2016.  Treatment notes do not reflect treatment for this disability.  

The December 2009 VA examiner documented pain at rest without discoloration or edema, as well as aching, fatigue, throbbing, and heavy-feeling.  Symptoms were relieved by elevation or compression hosiery.  The diagnosis was right lower extremity varicose veins.

The December 2011 VA examiner noted complaints of edema and pain and aching after prolonged standing and walking with symptoms relieved with compression, but not with elevation.  The Veteran denied experiencing fatigue, ulceration, dark pigmentation of the skin, and eczema.  Examination revealed palpable varicose vems of the distal legs bilaterally.  On the right lower extremity there was
no ulcer present, stasis pigmentation was absent and there was no eczema.  Additionally, there was no lower extremity edema on the right.  The diagnosis was varicose veins. 

The April 2016 examiner documented aching and fatigue in the leg after prolonged standing and walking, and persistent stasis pigmentation, relieved by compression hosiery, but not by elevation.  There was no ulceration, edema, stasis dermatitis, stasis pigmentation, or cellulitis noted.  

Based on the above evidence, the Board determines that a rating in excess of 20 percent is not warranted for the Veteran's varicose veins of the right lower extremity.  The 20 percent rating contemplates the Veteran's symptoms of edema, and pain, aching, and fatigue after prolonged standing and walking.  A rating in excess of 40 percent is not warranted without symptoms including persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  While the Veteran experiences edema, it is relieved with compression, and the Veteran does not exhibit persistent stasis pigmentation, eczema, or ulceration to support a rating in excess of 20 percent.  Therefore, a rating in excess of 20 percent for varicose veins of the right lower extremity is denied.  

ORDER

Entitlement to a rating in excess of 20 percent for varicose veins of the right lower extremity is denied. 



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


